         Case 1:19-cr-00018-ABJ Document 91 Filed 04/30/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                                 Crim. No. 19-018 (ABJ)
 ROGER JASON STONE, JR.,

                   Defendant.

                                NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Andrew Goldstein as counsel for the Government in the above-captioned matter.




                                                  Respectfully submitted,

                                                  ROBERT S. MUELLER, III
                                                  Special Counsel

Dated: April 30, 2019                             /s/ Andrew D. Goldstein
                                                  U.S. Department of Justice
                                                  Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 616-0800
                                                  Attorney for the United States of America
